  Case 1:21-cv-00030-CFC Document 77 Filed 01/27/21 Page 1 of 2 PageID #: 14




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 OMEGA PATENTS, LLC,                                )
                                                    )
                           Plaintiff,               )
                                                    )
               v.                                   )        C.A. No. 21-30-CFC
                                                    )
 BAYERISCHE MOTOREN WERKE AG, a                     )
 Foreign company, and BMW OF NORTH                  )
 AMERICA, LLC,                                      )
                        Defendants.                 )
                                                    )
                                                    )

   PLAINTIFF’S APPLICATION FOR ISSUANCE OF LETTER ROGATORY FOR
  INTERNATIONAL JUDICIAL ASSISTANCE TO THE APPROPRIATE JUDICIAL
              AUTHORITY TO EFFECT SERVICE OF PROCESS

        Plaintiff Omega Patents, LLC (“Plaintiff”) respectfully requests that the Court issue the

Request for International Judicial Assistance (Letter Rogatory), attached hereto, pursuant to

Federal Rule of Civil Procedure 4(f)(2)(B), in order to effect service of process on Defendant

Bayerische Motoren Werke AG, a German company.

        Plaintiff understands that Germany is a signatory to the Hague Convention on the Service

Abroad of Judicial and Extra-Judicial Documents in Civil or Commercial Matters (the “Hague

Convention”). Plaintiff further understands that, if a judgment is to be enforced, Germany is not

likely to recognize service by any other means and may require that service be effected pursuant

to letters rogatory. Accordingly, Plaintiff requests that this Court issue the accompanying Letter

Rogatory and that the executed Letter Rogatory be returned to counsel for Plaintiff for delivery to

the proper international authorities. Upon receipt of the executed Letter Rogatory, counsel for

Plaintiff will deliver the Letter Rogatory and certified translations to the proper international

authorities.



                                                1
Case 1:21-cv-00030-CFC Document 77 Filed 01/27/21 Page 2 of 2 PageID #: 15




Dated: January 27, 2021                  BAYARD, P.A.

OF COUNSEL:
                                         /s/ Stephen B. Brauerman
Ryan T. Santurri                         Stephen B. Brauerman (#4952)
Brian R. Gilchrist                       Ronald P. Golden III (#6254)
Allen, Dyer, Doppelt + Gilchrist, P.A.   600 N. King Street, Suite 400
255 South Orange Avenue, Suite 1401      P.O. Box 25130
Post Office Box 3791                     Wilmington, Delaware 19801
Orlando, Florida 32801-3791              (302) 655-5000
Telephone: 407-841-2330                  sbrauerman@bayardlaw.com
rsanturri@allendyer.com                  rgodlen@bayardlaw.com
bgilchrist@allendyer.com
                                         Attorneys for Plaintiff




                                          2
